
	
		II
		112th CONGRESS
		2d Session
		S. 2086
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Congressional Budget and Impoundment Control
		  Act of 1974 to provide for a legislative line-item veto to expedite
		  consideration of rescissions, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Expedited Legislative Line-Item
			 Veto and Rescissions Act of 2012.
		2.Congressional
			 consideration of proposed rescissions and deferrals of budget authority and
			 obligation limitationsTitle X
			 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621
			 et seq.) is amended by striking all of part B (except for sections 1015, 1016,
			 and 1013, which are transferred and redesignated as sections 1017, 1018, and
			 1019, respectively) and part C and by inserting after part A the
			 following:
			
				BCongressional
				consideration of proposed rescissions and deferrals of budget authority and
				obligation limitations
					1011.Congressional consideration of proposed
		  rescissions and deferrals of budget authority and obligation
		  limitations(a)Proposed
				rescissionsWithin 10 days
				after the enactment of any bill or joint resolution providing any funding, the
				President may propose, in the manner provided in subsection (b), the rescission
				of all or part of any dollar amount of such funding.
						(b)Special
				messageIf the President proposes that Congress rescind funding,
				the President shall transmit a special message to Congress containing the
				information specified in this subsection.
							(1)Packaging of
				requested rescissionsFor each piece of legislation that provides
				funding, the President shall request at most 2 packages of rescissions and the
				rescissions in each package shall apply only to funding contained in that
				legislation. The President shall not include the same rescission in both
				packages.
							(2)TransmittalThe
				President shall deliver each message requesting a package of rescissions to the
				Secretary of the Senate if the Senate is not in session and to the Clerk of the
				House of Representatives if the House is not in session. The President shall
				make a copy of the transmittal message publicly available, and shall publish in
				the Federal Register a notice of the message and information on how it can be
				obtained.
							(3)Contents of
				special messageFor each request to rescind funding under this
				part, the transmittal message shall—
								(A)specify—
									(i)the dollar amount
				to be rescinded;
									(ii)the agency,
				bureau, and account from which the rescission shall occur;
									(iii)the program,
				project, or activity within the account (if applicable) from which the
				rescission shall occur;
									(iv)the amount of
				funding, if any, that would remain for the account, program, project, or
				activity if the rescission request is enacted; and
									(v)the reasons the
				President requests the rescission; and
									(B)designate each
				separate rescission request by number; and include proposed legislative text of
				an approval bill to accomplish the requested rescissions which may not
				include—
									(i)any changes in
				existing law, other than the rescission of funding; or
									(ii)any supplemental
				appropriations, transfers, or reprogrammings.
									1012.Grants of and limitations on presidential
		  authority(a)Presidential
				authority To withhold fundingNotwithstanding any other provision of law
				and if the President proposes a rescission of funding under this part, the
				President may, subject to the time limits provided in subsection (c),
				temporarily withhold that funding from obligation.
						(b)Withholding
				available only once per proposed rescissionExcept as provided in
				section 1019, the President may not invoke the authority to withhold funding
				granted by subsection (a) for any other purpose.
						(c)Time
				limitsThe President shall make available for obligation any
				funding withheld under subsection (a) on the earliest of—
							(1)the day on which
				the President determines that the continued withholding or reduction no longer
				advances the purpose of legislative consideration of the approval bill;
							(2)the 60th day
				following the date of enactment of the appropriations measure to which the
				approval bill relates; or
							(3)the last day that
				the President determines the obligation of the funding in question can no
				longer be fully accomplished in a prudent manner before its expiration.
							(d)Deficit
				reduction
							(1)In
				generalFunds that are rescinded under this part shall be
				dedicated only to reducing the deficit or increasing the surplus.
							(2)Adjustment of
				levels in the concurrent resolution on the budgetNot later than
				3 days of session after the date of enactment of an approval bill as provided
				under this part, the chairs of the Committees on the Budget of the Senate and
				the House of Representatives shall revise allocations and aggregates and other
				appropriate levels under the appropriate concurrent resolution on the budget to
				reflect the rescissions, and the Committees on Appropriations of the House of
				Representatives and the Senate shall report revised suballocations pursuant to
				section 302(b) of title III, as appropriate.
							(3)Adjustments to
				statutory limitsNot later than 3 days after enactment of an
				approval bill provided under this section, the President shall revise downward
				by the amount of the rescissions applicable limits under the Balanced Budget
				and Emergency Deficit Control Act of 1985.
							1013.Procedures for expedited
		  consideration(a)Expedited
				consideration
							(1)Introduction of
				approval billThe majority leader of each House or a designee
				shall (by request) introduce an approval bill as defined in section 1015 not
				later than the third day of session of that House after the date of receipt of
				a special message transmitted to the Congress under section 1011(b).
							(2)Consideration
				in the House of Representatives
								(A)Referral and
				reportingAny committee of the House of Representatives to which
				an approval bill is referred shall report it to the House without amendment not
				later than the third legislative day after the date of its introduction. If a
				committee fails to report the bill within that period or the House has adopted
				a concurrent resolution providing for adjournment sine die at the end of a
				Congress, such committee shall be automatically discharged from further
				consideration of the bill and it shall be placed on the appropriate
				calendar.
								(B)Proceeding to
				considerationNot later than 3 legislative days after the
				approval bill is reported or a committee has been discharged from further
				consideration thereof, it shall be in order to move to proceed to consider the
				approval bill in the House. Such a motion shall be in order only at a time
				designated by the Speaker in the legislative schedule within two legislative
				days after the day on which the proponent announces an intention to the House
				to offer the motion provided that such notice may not be given until the
				approval bill is reported or a committee has been discharged from further
				consideration thereof. Such a motion shall not be in order after the House has
				disposed of a motion to proceed with respect to that special message. The
				previous question shall be considered as ordered on the motion to its adoption
				without intervening motion. A motion to reconsider the vote by which the motion
				is disposed of shall not be in order.
								(C)ConsiderationIf
				the motion to proceed is agreed to, the House shall immediately proceed to
				consider the approval bill in the House without intervening motion. The
				approval bill shall be considered as read. All points of order against the
				approval bill and against its consideration are waived. The previous question
				shall be considered as ordered on the approval bill to its passage without
				intervening motion except 2 hours of debate equally divided and controlled by
				the proponent and an opponent and one motion to limit debate on the bill. A
				motion to reconsider the vote on passage of the approval bill shall not be in
				order.
								(3)Consideration
				in the Senate
								(A)Committee
				actionThe appropriate committee of the Senate shall report
				without amendment the approval bill as defined in section 1015(2) not later
				than the third session day after introduction. If a committee fails to report
				the approval bill within that period or the Senate has adopted a concurrent
				resolution providing for adjournment sine die at the end of a Congress, the
				Committee shall be automatically discharged from further consideration of the
				approval bill and it shall be placed on the appropriate calendar.
								(B)Motion to
				proceedNot later than 3 session days after the approval bill is
				reported in the Senate or the committee has been discharged thereof, it shall
				be in order for any Senator to move to proceed to consider the approval bill in
				the Senate. The motion shall be decided without debate and the motion to
				reconsider shall be deemed to have been laid on the table. Such a motion shall
				not be in order after the Senate has disposed of a prior motion to proceed with
				respect to the approval bill.
								(C)ConsiderationIf
				a motion to proceed to the consideration of the approval bill is agreed to, the
				Senate shall immediately proceed to consideration of the approval bill without
				intervening motion, order, or other business, and the approval bill shall
				remain the unfinished business of the Senate until disposed of. Consideration
				on the bill in the Senate under this subsection, and all debatable motions and
				appeals in connection therewith, shall not exceed 10 hours equally divided in
				the usual form. All points of order against the approval bill or its
				consideration are waived. Consideration in the Senate on any debatable motion
				or appeal in connection with the approval bill shall be limited to not more
				than 1 hour. A motion to postpone, or a motion to proceed to the consideration
				of other business, or a motion to recommit the approval bill is not in order. A
				motion to reconsider the vote by which the approval bill is agreed to or
				disagreed to is not in order.
								(4)Amendments
				prohibitedNo amendment to, or motion to strike a provision from,
				an approval bill considered under this section shall be in order in either the
				Senate or the House of Representatives.
							(5)Coordination
				with action by other house
								(A)In
				generalIf, before passing the approval bill, one House receives
				from the other a bill—
									(i)the approval bill
				of the other House shall not be referred to a committee; and
									(ii)the procedure in
				the receiving House shall be the same as if no approval bill had been received
				from the other House until the vote on passage, when the bill received from the
				other House shall supplant the approval bill of the receiving House.
									(B)This paragraph
				shall not apply to the House of Representatives.
								(b)LimitationSubsection
				(a) shall apply only to an approval bill, as such term is defined in section
				1015(2), introduced pursuant to subsection (a)(1).
						(c)Extended time
				periodIf Congress adjourns at the end of a Congress prior to the
				expiration of the periods described in sections 1012(c)(2) and 1014 and an
				approval bill was then pending in either House of Congress or a committee
				thereof, or an approval bill had not yet been introduced with respect to a
				special message, or before the applicable 10-day period specified in section
				1011(a) has expired, then within the first 3 days of session, the President
				shall transmit to Congress an additional special message containing all of the
				information in the previous, pending special message and an approval bill may
				be introduced within the first five days of session of the next Congress and
				shall be treated as an approval bill under this part, and the time periods
				described in sections 1012(c)(2) and 1014 shall commence on the day of
				introduction of that approval bill.
						(d)Approval bill
				procedureIn order for an approval bill to be considered under
				the procedures set forth in this part, the bill must meet the definition of an
				approval bill and must be introduced no later than the third day of session
				following the beginning of the period described in section 1013(a)(1) or the
				fifth day in the case of subsection (c).
						(e)CBO
				estimateUpon receipt of a special message under section 1101
				proposing to rescind all or part of any funding, CBO shall prepare and submit
				to the appropriate committees of the House of Representatives and the Senate an
				estimate of the reduction in budget authority which would result from the
				enactment of the proposed recisions.
						1014.Treatment of
		  rescissionsRescissions proposed by the President under
				this part shall take effect only upon enactment of the applicable approval
				bill. If an approval bill is not enacted into law within 60 days from the
				enactment of the appropriation measure to which the approval bill relates, then
				the approval bill shall not be eligible for expedited consideration under the
				provisions of this part.
					1015.DefinitionsAs used in this part:
						(1)Appropriation
				measureThe term appropriation measure means an Act
				referred to in section 105 of title 1, United States Code, including any
				general or special appropriation Act, or any Act making supplemental,
				deficiency, or continuing appropriations, that has been enacted into law
				pursuant to article I, section 7, of the Constitution of the United
				States.
						(2)Approval
				billThe term approval bill means a bill which only
				approves rescissions of funding in a special message transmitted by the
				President under this part and—
							(A)the title of
				which is as follows: ‘A bill approving the proposed rescissions transmitted by
				the President on __’, the blank space being filled in with the date of
				transmission of the relevant special message and the public law number to which
				the message relates; and
							(B)which provides
				only the following after the enacting clause: ‘That the Congress approves the
				proposed rescissions __ ’, the blank space being filled in with the list of the
				rescissions contained in the President’s special message, ‘as transmitted by
				the President in a special message on __ ’, the blank space being filled in
				with the appropriate date, ‘regarding __ .’, the blank space being filled in
				with the public law number to which the special message relates.
							(3)Rescind or
				rescissionThe terms rescind or
				rescission mean to permanently cancel or prevent budget authority
				or outlays available under an obligation limit from having legal force or
				effect.
						(4)Congressional
				budget officeThe term CBO means the Director of the
				Congressional Budget Office.
						(5)Comptroller
				generalThe term Comptroller General means the
				Comptroller General of the United States.
						(6)Deferral of
				budget authorityThe term deferral of budget
				authority includes—
							(A)withholding or
				delaying the obligations or expenditure of budget authority (whether by
				establishing reserves or otherwise) provided for projects or activities;
				or
							(B)any other type of
				Executive action or inaction which effectively precludes the obligation or
				expenditure of budget authority, including authority to obligate by contract in
				advance of appropriations as specifically authorized by law.
							(7)Funding(A)Except as provided in
				subparagraph (B), the term funding means all or part of the dollar
				amount of budget authority or obligation limit—
								(i)specified in an appropriation
				measure, or the dollar amount of budget authority or obligation limit required
				to be allocated by a specific proviso in an appropriation measure for which a
				specific dollar figure was not included;
								(ii)represented separately in any
				table, chart, or explanatory text included in the statement of managers or the
				governing committee report accompanying such law; or
								(iii)represented by the product of the
				estimated procurement cost and the total quantity of items specified in an
				appropriation measure or included in the statement of managers or the governing
				committee report accompanying such law.
								(B)The term funding does not
				include—
								(i)direct spending;
								(ii)budget authority in an
				appropriation measure which funds direct spending provided for in other
				law;
								(iii)any existing budget authority
				canceled in an appropriation measure; or
								(iv)any restriction or condition in an
				appropriation measure or the accompanying statement of managers or committee
				reports on the expenditure of budget authority for an account, program,
				project, or activity, or on activities involving such expenditure.
								(8)WithholdThe
				terms withhold and withholding apply to any executive
				action or inaction that precludes the obligation of funding at a time when it
				would otherwise have been available to an agency for obligation. The terms do
				not include administrative or preparatory actions undertaken prior to
				obligation in the normal course of implementing budget laws.
						1016.ExpirationOn December 15, 2015, the amendments made
				by the Expedited Legislative Line-Item Veto and Rescissions Act of 2012 shall
				be replaced by the provisions of part B of the Impoundment Control Act of 1974
				as in effect immediately before the date of enactment of the Expedited
				Legislative Line-Item Veto and Rescissions Act of
				2012.
					.
		3.Technical and
			 conforming amendments
			(a)Exercise of
			 rulemaking powersSection 904 of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 note) is amended—
				(1)in subsection
			 (a), by striking 1017 and inserting 1013;
			 and
				(2)in subsection
			 (d), by striking section 1017 and inserting section
			 1013.
				(b)Clerical
			 amendments(1)The last sentence of
			 section 1(a) of the Congressional Budget and Impoundment Control Act of 1974 is
			 amended to read as follows:
					
						Sections 1011
				through 1016 of part B of title X may be cited as the Expedited
				Legislative Line-Item Veto and Rescissions Act of
				2012.
						.
				(2)Section 1017 of such Act (as
			 redesignated) is amended by striking section 1012 or 1013 each
			 place it appears and inserting section 1011 or 1019 and section
			 1018 (as redesignated) is amended by striking calendar and
			 of continuous session.
				(3)Section 1019(c) of such Act (as
			 redesignated) is amended by striking 1012 and inserting
			 1011.
				(4)The table of contents set forth in
			 section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is
			 amended by striking the items relating to parts B and C (including all of the
			 items relating to the sections therein) of title X and inserting the
			 following:
					
						
							PART B—CONGRESSIONAL CONSIDERATION
				OF PROPOSED RESCISSIONS AND DEFERRALS OF BUDGET AUTHORITY AND OBLIGATION
				LIMITATIONS
							Sec. 1011. Congressional
				consideration of proposed rescissions and deferrals of budget authority and
				obligation limitations.
							Sec. 1012. Grants of and
				limitations on presidential authority.
							Sec. 1013. Procedures for
				Expedited Consideration.
							Sec. 1014. Treatment of
				rescissions.
							Sec. 1015.
				Definitions.
							Sec. 1016.
				Expiration
						
						.
				(c)Effective
			 dateThe amendments made by this Act shall apply to funding as
			 defined in section 1015(8) of the Congressional Budget Act and Impoundment
			 Control of 1974 in any Act enacted after the date of enactment of this
			 Act.
			4.Approval
			 measures consideredSection
			 314 of the Congressional Budget Act of 1974 is amended—
			(1)by redesignating
			 subsections (b) through (e) as subsections (c) through (f) and by inserting
			 after subsection (a) the following new subsection:
				
					(a)Adjustments for
				rescissions(1)Whenever an approval
				bill passes the House of Representatives, the Committee on the Budget shall
				immediately reduce the applicable allocations under section 302(a) by the total
				amount of reductions in budget authority and in outlays resulting from such
				approval bill.
						(2)As used in this subsection, the term
				approval bill has the meaning given to such term in section
				1015.’’;
				and
						.
			(2)in subsection (d)
			 (as redesignated), by inserting or (b) after subsection
			 (a).
			
